﻿At the outset, allow me to
extend my heartfelt congratulations to the President on his
election to the high office from which he will guide the
work of the fifty-first session of the General Assembly. I
am confident that his diplomatic experience and
commitment to the noble principles of the Charter will
impress upon this session new commitment, determination
and vigour. I would also like to express our gratitude to
his predecessor, Mr. Diogo Freitas do Amaral of Portugal,
for the skilful manner in which he presided over the work
of the fiftieth session.
After having been the focus of the international
community’s attention for a long time, due to its being
exposed to aggression and to its being part of the most
serious regional crisis since the Second World War,
Croatia has now entered a new era of its history as a free,
sovereign and fully independent State. Croatia is now in
a position to deal with and resolve almost all its external
and internal affairs with its own resources, and through
close cooperation with the international community as an
equal partner.
It gives me great pleasure, therefore, to be able to
lead the Croatian delegation at the fifty-first session of the
General Assembly with the strong conviction that the time
of war is finally behind us and that in the region of south-
east Europe, Croatia is no longer a part of a larger crisis,
but rather an active and decisive agent of introducing the
final solution to the crisis and the emerging international
order. In this connection, our external and internal
policies are becoming increasingly peace-oriented and
development-focused.
So far Croatia has been successful in dealing with
the question of its statehood and the right of small nations
to full self-determination, as well as in defending these
rights within the framework of and through the United
Nations. We are enormously grateful to this noble
institution and its associated agencies, and especially to
those Member States whose sons and daughters are
exposed to risk, in some cases giving their lives, in a
noble endeavour to assist us in ending the horrific war of
aggression against our country and in the wider region.
Croatia has played host to one of the largest, most
expensive and complex peacekeeping operations in the
history of the United Nations. Croatia’s Government and
people, the hundreds of thousands of displaced persons
and refugees in particular, have on many occasions been
critical of the ineffectiveness and ambiguity of
peacekeeping mandates. Today, however, the war has
ended, and we are finally coming to terms with all of the
political, economic and procedural constraints which the
international community had to overcome in order to
23


properly react to the aggression, the calamity of war and
the diplomatic uncertainty resulting from the breakup of the
communist federation of Yugoslavia and the security
vacuum resulting from the closure of the cold-war era.
Croatia and Bosnia and Herzegovina indeed paid a
high price for their struggle to ensure their survival,
alongside the progressive efforts of the international
community to develop a new concept of the United Nations
and other international mechanisms for the peaceful
resolution of conflicts. However, we believe that our
experience has given a very positive impetus to the intrinsic
need to reform the general concept of peacekeeping
operations, the work of the Security Council and the
changes in the regional, political and security systems in
Europe as well.
Even though the mandate of the joint peacekeeping
forces in Croatia has not yet ended — 5,000 peacekeepers
are still working in the Croatian Danubian area — I wish
to convey to the Assembly the optimism of my Government
for the successful completion of the mandate of the United
Nations Transitional Administration for Eastern Slavonia,
Baranja and Western Sirmium (UNTAES) there. This
operation just may become the most successful
peacekeeping operation in recent history, and perhaps
rightfully so, given our own and international frustrations
with the unsuccessful attempt at peacekeeping and
peacemaking in the region so far.
The successful completion of the UNTAES operation
is becoming ever more likely given the recent signing of an
agreement on normalization of relations between the
Republic of Croatia and the Federal Republic of Yugoslavia
and the establishment of a new balance in the region, the
same balance that helped the international community forge
the Dayton Peace Agreement.
We are grateful to all Member States that supported
our appeals and calls in the General Assembly for universal
respect of international law — as reflected, for instance, in
General Assembly resolution 49/43, which created the
political conditions and legal framework for the peaceful
reintegration of Eastern Slavonia. We are also grateful to
Member States whose diplomats and soldiers are more
directly involved in the successful implementation of the
UNTAES mandate.
Thanks in part to General Assembly support for the
universal principles enshrined in the Charter and in part to
the intervention of United Nations peacekeeping forces, the
countries which emerged following the dissolution of the
former Yugoslavia are now increasingly heading towards
the objective of peacefully resolving mutual problems on
a bilateral basis and through regular multilateral contacts,
thereby lessening the need for international involvement
and mediation. Those problems include the succession to
the former State; regional security arrangements and arms
control; the search for missing persons; reciprocal
minority rights; and the reestablishment of bilateral
economic, cultural and other forms of cooperation. The
successful expansion of bilateral neighbourly relations
based on internationally accepted principles cannot be
replaced by the imposition of superfluous and ambitious
regional associations.
Taking account of this new reality, in which Croatia
and the Federal Republic of Yugoslavia are prepared to
resolve all their outstanding problems on a bilateral basis
as two equal and sovereign States, the need for the
continued presence of peacekeeping forces in Croatia has
come to an end.
Any further extension of the UNTAES mandate in
Croatia can only encourage delays in its implementation
and place at risk the most critical aspect of the mandate:
the return of 80,000 Croatian and non-Serb refugees and
displaced persons to the region. The continued lack of
tangible progress in this area could induce internal and
external instability; this is a matter which my Government
and the international community should seek to avoid at
all costs. For this reason, the clear stance of my
Government is that the peaceful integration of the region
under the present UNTAES mandate should be completed
on schedule.
With the signature of the normalization agreement
between Croatia and the Federal Republic of Yugoslavia,
the small United Nations Mission of Observers in
Prevlaka, Croatia, will also become obsolete in the
foreseeable future. Croatia and the Federal Republic of
Yugoslavia have agreed that the issue of Prevlaka is to be
dealt with and fully resolved as a security matter, in
accordance with the United Nations Charter and the
policy of good-neighbourliness. Therefore, there shall be
no further raising of the question of territorial adjustments
between Croatia and the Federal Republic of Yugoslavia
on the Prevlaka peninsula, the five-century-old boundary
line between Croatia and Montenegro. However, there is
a need to establish a security regime there through
peaceful negotiations with a view to the mutual benefit of
cross-border economic cooperation.
24


On the basis of the new reality, Croatia’s foreign and
internal policy priorities will now aim at compatibility with
and timely integration into European regional organizations.
At the same time, we remain cognizant of our
responsibilities in respect of the peaceful and successful
stabilization of neighbouring Bosnia and Herzegovina, in
which Croats are one of the three constituent peoples. The
process of the internal stabilization of Bosnia and
Herzegovina will take years and, in this regard, Croatia is
fully open to cooperation and collaboration with the
international community. The community’s presence and
assistance there has been significantly less costly to it
thanks to Croatia’s resources and contributions. Following
the initial reconstruction assistance for Bosnia and
Herzegovina, an economically viable Croatian State can
make the greatest contribution to the viability of the
Bosnian Federation and to Bosnia and Herzegovina as a
whole.
Croatia is prepared to recognize the results of every
democratic political process between the three constituent
nations and the two entities in Bosnia and Herzegovina and
will continue to give its full support to the successful
implementation of the Federation Agreements.
Croatia, fully supportive of a properly balanced
Federation as defined at Dayton — the 1—2—3 formula:
one State, two entities, three constituent peoples — seeks
not only to ensure the survival of the Bosnian Croats as a
constituent people in all respects, but also to avoid any
situation that could lead to a threatening instability in the
region as a whole. In that sense, any attempts to change the
constitutional definition of the Federation or to achieve the
same results through institutional or power-sharing
arrangements are unacceptable to the Republic of Croatia as
a party to the relevant Agreements. The same applies to any
attempts to change the present entities settlement through an
over-centralization of Bosnia and Herzegovina. Any
territorial adjustment at the expense of Bosnia and
Herzegovina or its two entities shall be viewed as highly
detrimental to the stability of the region in general and
considered a threat to Croatia’s security.
As Croatia continues to move to reestablish its
European way of life, while at the same time bringing its
young democracy and its governance into conformity with
the new European democratic reality, constructive criticism
of its actions and attitudes will continue to be taken in good
faith. By now, we have accepted the fact that, owing to the
needs of the multilateral crisis-management process in the
region, the standards set for Croatia in many areas of
democratic development are much higher than for other
countries in transition. Croatia’s extraordinary openness
to the innumerable institutions that monitor developments
on our soil, especially in the field of human rights, attests
to the transparency of our policy and to our deep
commitment to democratic values, tolerance and
individual rights.
In renewing our expressions of gratitude to the
United Nations for its contribution to the successful
resolution of an act of aggression against a Member State,
we should like to express the readiness of our country,
which now has a wealth of experience in peace-mediation
efforts behind it, to contribute actively to similar United
Nations efforts outside our region. We should now like to
become active in the other regular activities of the United
Nations and regional mechanisms, to which we offer our
experience and experts, to further the common interests
and ideals of the Charter of the United Nations.
Croatia is actively following the reform process of
the United Nations system, and actively participates in
some aspects of reform. We fully recognize the need to
reorganize the system and adapt it to the changing
international system. New objectives are already clearly
defined in the socio-economic sphere, and the area of
human rights in particular. The United Nations is faced
with new realities and problems centred around its goal of
promoting the rights of the individual while preserving
the identity of groups and nations and respecting the
sovereignty of Member States.
We are following with particular interest the process
of resolving the financial crisis of the United Nations. As
a small State that has experienced exceptional financial
needs and shortfalls over the past five years, Croatia
supports efforts to find a more equitable scale of
assessment for Member States that are experiencing
extraordinary situations and whose capacity to pay has,
accordingly, changed significantly.
Croatia has already spoken in favour of reforming
and strengthening the United Nations system, and
especially the Security Council. Our position takes into
account new realities in which economic powers such as
Germany and Japan, but also individual regions and
States — and their views — must be more justly
represented. Therefore, Croatia firmly supports the
expansion of the Council to 25 members in both
categories of membership. Greater transparency in the
work of the Council is also essential, and should be
achieved through the adoption of new rules of procedure.
The Organization will also be strengthened by the present
25


discussions on changes in general procedures, that will,
inter alia, reduce and rationalize the costs of overlapping
activities of various United Nations institutions. We
especially support efforts to rationalize and restructure the
socio-economic sector of the United Nations so that it can
continue to achieve its rightly ambitious goals around the
world.
In its post-war foreign policy and economic activities,
Croatia will firstly associate with countries on its continent,
but will also strive towards diversification of its relations.
Croatia wishes actively to contribute to the promotion of
the common interests of small and, especially, new States.
We are pleased to note that apart from the trend
towards institutionalizing regional development and
functional cooperation, we are entering an era in which
States are increasing their level of cooperation, through
multilateral diplomacy, on basic development questions,
such as: the environment; developing the laws of the sea;
enforcing international humanitarian law; protecting human
and minority rights; protecting the rights of women and
children; promoting disarmament and non-proliferation;
and sharing knowledge and resources to help the
development of the Third World. We are, therefore,
passing over old ideologies, religious or regional
affiliation and loyalties. One area in which Croatia will be
especially active is the establishment of the international
criminal court. We will be one of the sponsors of a draft
resolution calling for the timely establishment of this
institution.
The world we live in is entering a stage of national
individualization but also of ever-closer functional
cooperation between States in creating a stable and
interdependent new order. Croatia, as a young State that
still harbours painfully fresh memories of its struggle for
its identity, freedom and right to economic development,
sincerely wishes to contribute to the establishment of this
new order by actively helping to find solutions to other
crisis points, development problems, and disproportions in
contemporary societies around the world.